January 30 , 2017 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:Ferd Registration Statement on Form S-1 Filed December 13, 2017 File No. 333-215066 Ladies and Gentlemen: This letter sets forth the responses of Ferd (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of January 9, 2016. General Facing Page 1. You indicate on the cover page of the registration statement that the approximate date of commencement of proposed sale to the public is “from time to time after the effective date of this Registration Statement.” Please note that you are not qualified to engage in a delayed offering pursuant to Rule 415 with respect to the offering to the public. Please advise or revise accordingly. Response: The cover page was revised . Description of Business, page 17 2. In this section, please clarify the distribution methods for your products. Specifically, please briefly describe your target customers, including whether you intend to sell wholesale or retail. See Item 101(h)(4)(ii) of Regulation S-K and Item 11(a) of Form S- 1. Response: The statement was described. Raw Materials, page 18 3. Please name your principal supplier as required by Item 101(h)(4)(v) of Regulation S-K. See Item 11(a) of Form S-1. Response: The name of principal supplier was added. Target Market, page 19 4. Please clarify your target market. Specifically, please disclose whether you intend to sell your products locally, nationally, and/or internationally. See Item 101(h)(4)(i) of Regulation S-K and Item 11(a) of Form S-1 . Response: The statement was disclosed. 5. We note your disclosure here and elsewhere of the negotiations between your company and Venice First Srl and Brilliant Wedding Venice. Please provide further details of these negotiations, including the stage and nature of the negotiations. Additionally, please disclose if the negotiations are for your company to be a supplier for multiple events or a single event and the businesses of Venice First Srl and Brilliant Wedding Venice. Response: The statement was clarified. Markets, page 19 6.
